Title: From Thomas Greenleaf to John Quincy Adams, 6 November 1826
From: Greenleaf, Thomas
To: Adams, John Quincy


				
					At a legal meeting of the Congregational Society in the town of Quincy, held on Monday the 6th day of November 1826.—Hon. Tho. Greenleaf, moderator,
					November 6, 1826
				
				Voted, in compliance with a proposition made by President Adams, that the Supervisors of the Adams Temple and School Fund, be a Committee, authorised and empowered, in behalf of the Parish, to conclude with President Adams, an agreement in writing, by Indenture or otherwise, whereby at his expense, a Vault or Tomb may be constructed under the Stone Temple to be erected for the use of the Congregational Society in this Town, wherein may be deposited the mortal remains of the late John Adams, and of Abigail his beloved and only wife, and that within the Walls of the Temple, at a suitable place, to be approved by him, a tablet or tablets of Marble or other Stone, may be adapted to the side of the Wall with view to durability, and with such obituary Inscription or Inscriptions as he may deem proper.Attest.
				
					Josiah Brigham,Parish Clerk.
				
				
			